DETAILED ACTION
Status of Application
	This action follows a reply filed on 09/07/2021.  Per the reply, claims 1, 3, 4 and 6-11 have been amended and claims 14-15 cancelled.  No new claims have been added.  Accordingly, claims 1-13 remain pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
Applicant’s arguments, see pages 6-7, filed 09/07/2021, with respect to the rejection of claim(s) 1, 2, 4, 5, 8, 11, 12, 14 and 15 under 35 U.S.C. 102(a)(1)/103 over Brown et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Further, the rejections under 35 U.S.C. 112 have been obviated by appropriate amendments to claims 3, 4 and 6-10, and cancellation of claims 14-15.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered art as detailed infra.  

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US 2001/0024625 A1; ‘Olson’).
	Regarding Claims 1 and 2, Olson relates to gas phase exothermic reactions, particularly olefin polymerization, to make particulate product in fluidized bed reactors (para [0001]).  As disclosed, the reactor comprises: 
- a top zone (Fig. 1: expanded upper section 28);
- a middle zone, which comprises a top end in direct contact with said top zone and which is located below said top zone, the middle zone having a generally cylindrical shape (Fig. 1: fluidized bed section 2 depicted as an upright cylinder); and
- a bottom zone, which is in direct contact with a bottom end of the middle zone and which is
located below the middle zone (Fig. 1: bottom of reactor located below and in direct contact
with fluidized bed section 2).
	Olson specifically discloses a process comprising the following steps:
a) introducing a first stream of fluidization gas into the bottom zone (Fig. 1: fluid recycle stream 3 and para [0027]);
b) polymerizing olefin monomer(s) in the presence of a polymerization catalyst in a dense phase formed by particles of a polymer of the olefin monomer(s) suspended in an upwards flowing 
c) withdrawing a second stream comprising the fluidization gas from the top zone (Fig. 1: recycle
stream 4 withdrawn from upper section 28);
d) introducing the second stream into a cooler (Fig. 1: recycle stream 4 introduced into cooler 17);
e) withdrawing the cooled second stream from the cooler (Fig. 1 and para [0029]: recycle stream thus may be partially condensed as it exits the cooler 17. … The amount of gas and non-condensed vapor in the recycle stream and the velocity of that non-liquid phase should be sufficient to keep the liquid portion of the recycle stream suspended, in order to avoid settling and accumulation of liquid in the recycle line 4);
f) splitting the cooled second stream into a cooled third stream and the first stream (Fig. 1 and para [0030]: partially condensed recycle stream which exits the cooler 17 is separated into two or more streams. The separation is conducted in a segment 22 of the recycle conduit ... By varying the design and placement of the conduit segment 22, the "slip stream" line 19 (sometimes herein called a bypass or a bypass line) can be enriched in liquid content relative to the primary exit stream);
g) introducing the cooled third stream through one or more feeding ports in a feeding area of
the gas solids olefin polymerization reactor (Fig. 1 and para [0030]: stream in line 19, which has preferably been enriched in liquid content, may be re-injected into the reaction zone of the fluidized bed at one or more locations 20 above the gas distributor grid plate 7),

The teachings of Olson differ from the present invention only in that Olson does not directly  teach introducing the slip stream 19 (as “cooled third stream”) through one or more feeding ports in a feeding area of the middle zone at the dense phase in the middle zone of the gas solids olefin polymerization reactor, wherein the feeding area is located on the surface of the middle zone between the top end and 50% of the total height of the middle zone (claim 1) or 70% of the height of the middle zone (claim 2) in relation to the top end of the middle zone.  Olson instead teaches that re-injection of the stream in line 19 should be in a zone of the fluidized bed where it will vaporize quickly, and usually this is in the lower half, preferably the lower third, of the bed (para [0030]).  However, it is well settled that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123 (I) – (II).  Here, Olson goes on the state that, in principle, “the recycle fluid may be re-injected anywhere in the fluidized bed” (id.). Thus, an ordinarily skilled practitioner would have reasonably expected re-injection location(s) in the upper half of the fluidized bed 2 (corresponding to claimed “middle zone”) to afford an adequate liquid vaporization rate.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the process of Olson by introducing the slip stream in line 19 to an upper section of the fluidized bed 2 corresponding to a feeding area location within the “middle zone” as defined in present claims 1 and 2.  This is especially the case in the absence of objective evidence of criticality in operating over the entire scope of feeding area locations defined in said claims.  
	Regarding Claim 4, Olson further discloses wherein the number of feeding ports for introducing the cooled third stream is in the range of 1 to 15, specifically one as shown in Fig. 1 (location 20).  See also paragraph [0030] (stream in line 19, which has preferably been enriched in liquid content, may be 
	Regarding Claim 5, Olson renders obvious the process according to claim 1 as discussed above. Olson further suggests wherein the feeding ports are distributed across the feeding area of the middle zone of the gas solids olefin polymerization reactor in the axial and/or radial direction as claimed.  See paragraph [0030] (re-injection point of the stream in line 19 may be at multiple locations around the circumference of the fluidized bed and at multiple locations along the axis of the fluidized bed).
	Regarding Claim 6, Olson renders obvious the process according to claim 1 as discussed above. Olson further teaches (para [0030]) that slip stream line 19 preferably contains 5 to 30 percent of the material in the total recycle stream, which equates to 95 to 70 percent of the material being contained in the primary stream in line 3 (Fig. 1).  Olson thereby implicitly teaches splitting the cooled second stream (from cooler 17) into the cooled third stream (slip stream line 19) and the first stream (primary stream line 3) at a ratio defined by a range embraced by the claimed range for the corresponding parameter.  
	Regarding Claim 11, Olson discloses a reactor assembly for polymerizing olefin monomer(s)
comprising a gas-solids olefin polymerization reactor (Fig. 1 and para [0027]: reaction vessel 1 comprising fluidized bed 2 of particulate product ) comprising:
a top zone (4) (Fig. 1: expanded upper section 28);
a middle zone (3), which comprises a top end in direct contact with said top zone and which is located below said top zone, the middle zone having a generally cylindrical shape (Fig. 1: fluidized bed section 2 depicted as an upright cylinder); and
a bottom zone (2), which is in direct contact with a bottom end of the middle zone (3) and which is located below the middle zone (3) ((Fig. 1: bottom of reactor located below and in direct contact with fluidized bed section 2); 

a cooler (10) for cooling the second stream (Fig. 1: recycle stream exiting through line 4 passed through compressor 16 and cooler 17);
a second line (11) for withdrawing the cooled second stream from the cooler (10) (Fig. 1 and para [0030]: recycle conduit connected to cooler 17 withdraws partially condensed recycle stream from the cooler);
a third line (6) connecting the second line (11) and the bottom zone (2) of the gas-solids olefin
polymerization reactor (1) for introducing a first stream of fluidization gas into the bottom zone (2) of the gas-solids olefin polymerization reactor (Fig. 1 and paras [0030], [0032]: line 3 connects segment 22 of the recycle conduit to fluidized bed reactor (below deflector device 23) for introducing primary stream) to bottom zone of the fluidized bed reactor);
one or more feeding ports (13) located in a feeding area of the gas solids olefin polymerization reactor (Fig. 1 and para [0030]: one or more locations 20 above the gas distributor grid plate 7 for re-injecting stream in line 19 into the fluidized bed 2);
a fourth line (12) connecting the second line (11) and the one or more feeding ports (13) for introducing a cooled third stream into the polymerization reactor (Fig. 1: line 19 connects segment 22 of recycle conduit to feeding location 20 for introducing partially condensed recycle stream into fluidized bed 2), 
wherein the cooled third stream comprises from 1 to 30 wt% condensed fluidization gas (paras [0051] (Table 5) and [0052]: This analysis reveals that it is feasible to collect about 20.30 to 24.20% of the liquid in the recycle stream into the smaller split stream (i.e., line 19 in Fig. 1)). 
. See MPEP 2123 (I) – (II).  Here, Olson goes on the state that, in principle, “the recycle fluid may be re-injected anywhere in the fluidized bed” (id.). Thus, an ordinarily skilled practitioner would have reasonably expected re-injection location(s) in the upper half of the fluidized bed 2 (corresponding to “middle zone (3)”) to afford an adequate liquid vaporization rate.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the reactor assembly of Olson by re-locating the locations 20 for re-injecting the slip stream in line 19 to an upper section of the fluidized bed 2 corresponding to a feeding area of the middle zone (3) as defined in present claim 11. 
	Regarding Claim 12, Olson further discloses that the gas-solids olefin polymerization reactor is a
fluidized bed reactor comprising a fluidization grid (Fig. 1 and para [0027]: gas distributor grid plate 7). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olson as applied to claim 1 above, and further in view of Jenkins et al (US 4543399; ‘Jenkins’).
	Regarding Claim 8, Olson renders obvious the process according to claim 1 as discussed above. Olson does not directly teach wherein the superficial gas velocity of the upwards flowing stream of the fluidization gas in the middle zone is from 0.35 to 1.2 m/s.  However, the Olson invention is stated to be inter alia, Jenkins et al in U.S. Pat. No. 4,543,399 (para [0016]).  Jenkins teaches that to maintain a viable fluidized bed, the superficial gas velocity through the bed must exceed the minimum flow required for fluidization, and preferably is at least 0.2 ft/sec (= 0.061 m/s) and that, ordinarily, the superficial gas velocity does not exceed 5.0 ft/sec (= 1.52 m/s) (col. 5, lines 59-65).  Jenkins further demonstrates condensed mode operation of a fluidized bed gas-phase reaction system where the superficial gas velocity in the fluidized bed is 2.0 feet/sec (= 0.61 m/s) (cols. 10-12: Examples 1, 2).  In light of the teachings of Jenkins, it would have been obvious to one of ordinary skill in the art at the time of filing to modify further the process of Olson by adjusting the superficial gas velocity of the fluidization gas in the middle zone of the reaction vessel 1 to a value within the claimed range, especially 0.61 m/s, in the expectation of ensuring viability of the fluidized bed 2.   
Allowable Subject Matter
Claims 3, 7, 9, 10 and 13 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have 

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-23-21